1.The following is an examiner’s statement of reasons for allowance: The instant claims are considered to be allowable over the prior art of record in that such art does not disclose, teach or suggest the overall aspects of forming a waveguide part by dispensing photocurable material between two mold portions and either (1) irradiating the material with radiation so that different portions of a cured waveguide film formed between the molds have a different rigidity and singulating the waveguide part from the cured film, the waveguide part corresponding to the portions of the cured film having a higher rigidity  than other portions; or (2) irradiating the material with radiation to form a cured waveguide film, singulating a portion of the waveguide film and annealing the singulated portion to provide the waveguide part, which has a higher rigidity than that of the cured waveguide film.  Further, the prior art does not disclose, teach or suggest the overall aspects of forming a waveguide part by positioning a frame having an aperture between two mold portions, dispensing a photocurable material into the aperture of the frame, irradiating the material in the aperture to form a cured waveguide film having a rigidity different from that of the frame and singulating the waveguide part from the waveguide film by cutting a path along the frame that encircles the aperture and removing the waveguide part from the frame.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742